Citation Nr: 1513727	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for narcolepsy, with REM behavior disorder, and without seizure disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In a December 2009 rating decision, the RO granted service connection for narcolepsy, with a 10 percent disability rating.  In a September 2010 rating decision, the RO granted service connection for tinnitus, with a 10 percent disability rating, denied service connection for bilateral hearing loss, and continued a 10 percent disability rating for narcolepsy.  

In an August 2011 rating decision, the RO again continued a 10 percent disability rating for narcolepsy.  

In February 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  At that time, as will be further discussed below, the Veteran's attorney indicated the Veteran was withdrawing the claims for an increased rating for tinnitus and service connection for bilateral hearing loss.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  
 
In March 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issue of an increased rating for narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1995 to November 2000.  

2.  On February 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the appeals for an increased rating for tinnitus and service connection for bilateral hearing loss, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for an increased rating for tinnitus and service connection for bilateral hearing loss by the appellant, through his attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn the appeals for an increased rating for tinnitus and service connection for bilateral hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for an increased rating for tinnitus and service connection for bilateral hearing loss, and they are dismissed.


ORDER

The appeals for an increased rating for tinnitus and service connection for bilateral hearing loss are dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The last VA examination to evaluate the Veteran's condition was in July 2010.  During his February 2014 Board hearing, the Veteran indicated that he had not received notice to report for a VA examination, scheduled for July 2011, and would be willing to undergo another VA examination.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. §3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also notes that the Veteran receives VA treatment through the Durham VA Medical Center.  While on remand, the AOJ should obtain any unassociated VA treatment records, including those from the Durham VA Medical Center, dated from June 2011 to the present.  

The AOJ should also give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for narcolepsy.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for narcolepsy.  All reasonable attempts should be made to obtain records that the Veteran may authorize VA to attempt to obtain, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any unassociated VA treatment records, including those from the Durham VA Medical Center (from June 2011 to the present).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After any additional evidence has been obtained and added to the record, the AOJ arrange for an appropriate VA examination to determine the severity of the Veteran's service-connected narcolepsy, with REM behavior disorder, and without seizure disorder.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA and VBMS file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the Veteran's service-connected narcolepsy, the examiner should provide a discussion of the frequency and severity of the Veteran's narcoleptic episodes. The VA examiner is reminded that the Veteran's narcolepsy is rated analogous to epilepsy under Diagnostic Code 8911, that the Veteran's narcoleptic events are viewed to be congruent with petit mal seizures.  If narcoleptic episodes equivalent to minor seizures are identified, the examiner should record the number of minor seizures on a "per week"' or "per month" basis. 

The examiner should consider all medical evidence of record, to include VA and private medical records, as well as, lay evidence.  A complete explanation for any opinions expressed should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


